UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended February 28, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number: 0-29392 CALAIS RESOURCES INC. (Exact name of registrant as specified in its charter) British Columbia (State or other jurisdiction of incorporation or organization) 98-0434111 (IRS Employer Identification No.) 4415 Caribou Road P.O. Box 653 Nederland, Colorado (Address of principal executive offices) 80466-0653 (Zip Code) Registrant’s telephone number, including area code: (303)258-3806 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ ]No [ X] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[]No [] (not required) Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [X] As of May 26, 2011 the registrant had 149,184,754 shares of common stock outstanding. 1 TABLE OF CONTENTS Page Part I – Financial Information Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 Part II – Other Information Item 1. Legal Proceedings. 19 Item 1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3.Defaults Upon Senior Securities. 20 Item 4. (Removed and Reserved). 20 Item 5. Other Information. 20 Item 6. Exhibits. 21 Signatures 22 2 PART I – FINANCIAL INFORMATION. CALAIS RESOURCES INC. (A Mining Company in the Exploration Stage) CONSOLIDATED BALANCE SHEETS As of 2/28/2011 5/31/2010 ASSETS (unaudited) Current Assets Cash and cash equivalents $ $ Prepaid expenses and other assets Total current assets Restricted cash Note receivable Fixed assets, net - Total assets $ $ LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ $ Convertible debentures Convertible debentures - employee - Notes payable Total current liabilities Royalty interest Environmental remediation liabilities Total liabilities Shareholders' Deficit Common stock, no par value, unlimited shares authorized, 140,991,134, and 76,278,142 shares issued and outstanding as of February 28, 2011 and May 31, 2010, respectively Deficit accumulated in the development stage ) ) Accumulated other comprehensive loss ) ) Total Shareholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ See accompanying notes to the unaudited consolidated financial statements. 3 CALAIS RESOURCES INC. (A Mining Company in the Exploration Stage) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) December 30, 1986 Three Months Ended February 28, Nine Months Ended February 28, (inception) through February 28, 2011 Expenses General and administrative expense $ Exploration and business development expenses Depreciation and amortization expense - - Total operating expenses Other income and expenses Loss on impairment - (Gain) loss on settlement of debts ) Interest and financing fees Foreign currency transaction loss - - Other (income) expense ) - ) Total other (income) and expenses ) ) Loss before income taxes ) Income tax expense (benefit) - Net loss $ ) $ ) $ ) $ ) $ ) Other comprehensive loss (income) - foreign currency translation adjustments ) ) Comprehensive income (loss) $ $ ) $ $ ) $ ) Basic and diluted weighted-average number of common shares outstanding Basic and diluted loss per common share $ ) $ ) $ ) $ ) See accompanying notes to the unaudited consolidated financial statements. 4 CALAIS RESOURCES INC. (A Mining Company in the Exploration Stage) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended February 28, Nine Months Ended February 28, December 30, 1986 (inception) through February 28, 2011 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion expense - - Amortization of deferred financing costs - - Depreciation and depletion - Non-cash interest expense Loss on impairment of mineral properties - - Loss on impairment of investment - - Common shares issued in connection with trust deed modification - - Common shares issued in connection with debt settlement - Common shares issued for services Warrants cancelled for services - - ) Warrants issued in connection with debt restructure - - Losses (gains) recognized in connection with debt settlement ) ) ) Gain on sale of property, plant and equipment - - Loss on disposal of property, plant and equipment - - Loss on abandonment of mineral properties - - Loss on default of exploration development agreement - Loss on foreign exchange - Environmental remediation liability - - Changes in operating assets and liabilities: (Increase) decrease in prepaid expenses ) ) ) Increase (decrease) in accounts payable and other current liabilities ) (Increase) decrease in other operating assets and liabilities Net cash (used in) operating activities ) ) ) Cash flows from investing activities: Purchase of mineral properties & equipment - - ) Dispositions of equipment - - Net additions to equipment ) - ) Deferred exploration expenditures - - ) Deposit on equipment - - ) Acquisition of shares of subsidiary - - ) Advance to subsidiary - - ) Payable under option agreement - - Refundable deposit on purchase of shares of subsidiary - - ) Net cash provided by (used in) investing activities ) - ) See accompanying notes to the unaudited consolidated financial statements. 5 CALAIS RESOURCES INC. (A Mining Company in the Exploration Stage) CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (UNAUDITED) Nine Months Ended February 28, Nine Months Ended February 28, December 30, 1986 (inception) through February 28, 2011 Cash flows from financing activities: Proceeds from sale of common shares $ $ $ Proceeds from sale of private equity - - Proceeds from borrowings long term-debt - - Proceeds from borrowing on shareholder note - - Repayments of long term debt - - ) Repayments of debt - convertible debentures ) ) ) Advances to affiliated companies, shareholders and directors - - ) Restricted cash - - ) Share subscriptions received in advance - - Net cash provided by financing activities Effect of foreign exchange - - Net change in cash and cash equivalents Cash at beginning of period - - Cash at end of period $ $ $ Supplemental Cash Flow Information Interest expense paid in cash $
